Powell, J.
The only point that we care to make clearer is the one-mentioned in the second headnote. The accused was indicted for killing a man named Parks. The State offered a witness who testified that the accused had voluntarily said to him, “I killed Joe Parks and a negro.” The defendant objected to the admission of this testimony, on the ground that the prisoner was on trial for the killing of Joe Parks, and not on trial for the killing of the negro; that the killing of the negro was. a specific, distinct offense, and that, it was not competent for the State to give in evidence testimony as to distinct and separate offenses. ' Judgment affirmed.